REDMANN, Judge,
dissenting.
There is no problem of jurisdiction in an untimely appeal in juvenile or criminal matters in this state. The notion that untimeliness of a civil appeal deprives the appellate court of jurisdiction is based on La.C.C.P. 2088’s use of the word “jurisdiction” (in a different meaning, at that). But there is no word “jurisdiction” in the statute applicable here, La.C.J.P. 99.
Particularly in the circumstances of this case, where two infant children, one male and one female, are allegedly being sent back into the household of an adult male who abuses their sex organs and rectums for his own sexual gratification, we should recognize that the failure of some public employee to appeal timely is not the fault of the afflicted infants and we should grant an out-of-time appeal (as does the Louisiana supreme court, as in State v. Wilkerson, 403 So.2d 652 (La.1981)) and decide the merits of this case immediately.